Shipper, Chief Justice.
— If the jury are satisfied (and the evidence is strong upon the point) that there was an actual necessity for borrowing the money, to repair the ship, the plaintiffs ought to recover. The lender i? bound, it is true, to make due inquiry, whether the repairs a,re necessary ; and whether the master has effects in his hands, sufficient to defray the expense of repairing, without resorting to a loan : but he is not bound to know, nor to inquire, what is the state of the accounts between the owner and the master. If, therefore, the case of necessity existed; and the plaintiffs did not know (for we fix on their knowledge as the test) that the master had sufficient funds in possession, to relieve the necessity; we think that the contract of the master will bind his owners, personally. (a)
Yerdict, accordingly, for the defendant.

 The owner of a vessel cannot be made personally liable, by the contracts of the master, in a foreign port, when he has not authority to hypothecate the vessel; and he cannot hypothecate the vessel, while there are goods of his own, or of the owner, on board. Cuspino v. Perez, 2 Dall. 194